DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onishi et al. (US 2014/0203543 A1).
Regarding claim 1, Onishi et al. disclose a passenger compartment (Fig. 1 reproduced below illustrates the passenger compartment which is the area located behind 24); two longitudinal members (Fig. 1, 21) comprising respective rear 5portions (Fig. 2, 21b) arranged longitudinally in the area of said passenger compartment (Fig. 1 illustrates the rear portions of 21 arranged to the side of the passenger An engine for the vehicle, for example, is provided in the Suspension member 10”, i.e. a powertrain exists in the motor vehicle), which is supported by said cross member (10 and 12) and/or by said struts (31); connection members (para. [0023]), which connect said front connection points (15) to said longitudinal members (21), 15so as to keep said cross member (10 and 12) suspended relative to said struts (31), and comprise respective breakable areas (para. [0027] & [0037]), which are designed so as to break when a given load threshold is exceeded (para. [0037]); connection devices (Fig. 1, 32), which connect said rear 20connection points (30) to said rear portions (21b); characterized in that said connection devices (32) comprise respective weakened areas (para. [0030]) designed to break so as to completely uncouple said cross member (10) from said longitudinal members (21) when a given load threshold is 25exceeded (para. [0030], para. [0034] and [0036]-[0037]).
[AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    628
    485
    media_image1.png
    Greyscale

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiramatsu et al. (US 2013/0008735 A1).
Regarding claim 1, Hiramatsu et al. disclose a passenger compartment (Fig. 1); two longitudinal members (Fig. 2, 8) comprising respective rear 5portions (Fig. 2, rear portions of 8 that connect with 77 at one rear point and 14a at a further rear point) arranged longitudinally in the area of said passenger compartment (Fig. 2 illustrates the rear portions of 8 arranged to the side of the passenger compartment area) and respective struts (Fig. 2, 76), which project forward relative to said passenger compartment; a cross member (Fig. 2, 72/73) having front connection points (Fig. 2, 75) 10and rear connection points (Fig. 2, 76a); a powertrain (Fig. 1, 1), which is supported by said cross member (10 and 12) and/or by said struts (31); connection members (Fig. 3, 71), which connect said front connection points (75) to said longitudinal members (8), 15so as to keep said cross member (72) suspended relative to said struts (76), and comprise respective breakable areas (para. [0024] and [0098]), which are designed so as to break when a given load threshold is exceeded (para. [0122]); connection devices (Fig. 3, 5a), which connect said rear 20connection points (76a) to said rear portions; characterized in that said connection devices  comprise respective weakened areas (para. [0020]) designed to break so as to completely uncouple said cross member (72/73) from said longitudinal members (8) when a given load threshold is 25exceeded (para. [0122]).

Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sangha et al. (US 9,616,931 B2) disclose a motor vehicle with a releasable joint attached to the cradle of its underbody and an attachment portion that includes a breakaway portion that fractures when an external force exceeds a threshold value.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612